Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-3 of VBIVaccinesInc. ("the Company”) of our report dated March20, 2015, on our audit of the consolidated financial statements of VBI Vaccines Inc. and subsidiaries as of December31, 2014, and for the year then ended, which report appears in the Company's Annual Report on Form 10-K for the year ended December31, 2014. We also consent to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /S/ PETERSON SULLIVAN LLP Seattle, Washington April 17, 2015
